Case: 4:18-cr-00876-JAR-NCC Doc. #: 113-1 Filed: 11/18/19 Page: 1 of 2 PageID #:
                                     374
  February 4, 201 9
  Page I



                                               U.S. Department of Justice

                                               United States Attorney
                                               Eastem District of Missouri

                                              Thomas Eagleton U.S. Courthouse   OFFICE:311-539-2200
                                              I l1 S. lq'h Street. Rn. 20.333       F.4-Y:311-539-2309
                                              St.   Louis. MO 63102


                                               February 4, 2019




  Daniel Juengel
  Attorney
  7710 Carondelet Ave
  Clayton, MO 63 105

                  Rl.: t nited Statcs r. ASIIL ,IOSHI
                         Cause Number: 4:l 8:CR0876 JAR

  Dear Mr. JUENGEL:

           As you are awarer your client was indicted by the Federal Grand Jury. The Govemment
  has either tumed over or made available to you all pre-trial discovery in its' position.
  Specifically, the government has tumed over to the defense on October 30, 2018:

  I     Facebook Cyber Tip #41222737 on a CD (his was also given in paper form)
 2      Audio Recordings of the victim's statement and the mother's statement on a CD
  3     Video statement ofAshu Joshi on CD
 4      Police Reports from Bowling Green, KY PD (18 pages total including towneplace suites
        hotel receipt from the Bowling Green Police) on a CD
  5.    St. Louis County Police Report (22 pages) on a CD
  6.    Audio taped statement of Natalie Hayes
  7.    Search warrant photos on a CD
  8.    Consent to search forms on a CD
  9.    Photos taken by Police in Kentucky of Marriott hotel on a CD
  10.   Audio recorded phone interview between Bowling Green PD and Victim's Mother on CD
  ll.   Facebook SW for both MD and Defendant's accounts
  t2.   Southwest Airlines Email cancelling flight
  13.   Passport Application
  t4.   Three Fairfield Inn Hotel Receipts
  15.   Emails dated 8123, July 6, 201 8. July 24, August 7, 201 8, August 23, 2018. October 6, 2018
        Country lnn Hotel Receipt from email account
  l6     Twitter Account photo - defendant.


                                                                                             GOVERNMENT
                                                                                               EXHIBIT
                                                                                                      I
Case: 4:18-cr-00876-JAR-NCC Doc. #: 113-1 Filed: 11/18/19 Page: 2 of 2 PageID #:
                                     375
  Then the govemment turned over to the defense on November 20,2018:
  17   .   CD with Bank Records
  18.      CD with exported facebook messages from the victim's flacebook account*

  The govemment turned over the following report via email on January 9, 2019:
           l.
          St. Louis County Digital Evidence Report - a report containing relevant tex! messages
          between the victim. the defendant. and her mother.



  Available at my office for you to review in full since November 20,2018:

             l.      Victim's Facebook records
            2.       Facebook Cyber Tips to NCMEC

  Available at my office lor you to review in full since January 3, 2019:

             I   .   Defendant's Facebook records in Full. These are long and embedded with images of
                     child pomography so they cannot be tumed over and must be viewed at my office.
            2.       Full dump of the defendant's cell phone.


         As you are probably aware, I will be out ofthe office for approximately ten to twelve
  reeks beginning March 18. 2019.
  case asent. Donya Jackson at 314-539-2200.

         If -vou wish to view the child pornosraDhY evidence or Facebook evidence. which
  does contain additional statemenls ofvour client, please contact me or Investigator Jackson
  and we will arrange a mutually-agreeable time for you to examine the evidence in our
  office.

            I thank you in advance for your anticipated cooperation.

                                                     Very truly yours,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                    ls/Colleen C. Lang
                                                    Colleen C. Lang
                                                    Assistant United States Attorney
